 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW AND WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT. EACH PURCHASER OF THIS NOTE IS
HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE EXEMPTION
FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER. THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT
(A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY TO
A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN
ACCOUNT OR A QUALIFIED INSTITUTIONAL BUYER PURCHASING FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A AND IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTIONS, AND (B) THE HOLDER WILL,
AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE
FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

Q LOTUS HOLDINGS, INC. SECURED NOTES, 2012A

 

R-2 $500,000,000

 

Interest Rate   Dated Date   Maturity Date   CUSIP No.   ISIN

 

6.25%   July 30, 2012   July 30, 2015   74733UAA0   US74733UAA07

 

REGISTERED OWNER: CEDE & CO.     PRINCIPAL AMOUNT: FIVE HUNDRED MILLION DOLLARS
($500,000,000)

 

KNOW ALL PERSONS BY THESE PRESENTS that Q Lotus Holdings, Inc., a Nevada
corporation, its successors and assigns (the “Issuer”), for value received,
promises to pay, but solely from the sources hereinafter provided, to the order
of the Registered Owner (identified above), or registered assigns on the
Maturity Date (identified above) upon surrender hereof, the Principal Amount
(identified above), with interest from the dated date hereof on the unpaid
principal amount of this Note until maturity at the Interest Rate per annum
(identified above), calculated on the basis of a three hundred sixty (360) day
year consisting of twelve (12) 30-day months. The principal of, Redemption
Price, and interest on this Note shall be payable in lawful money of the United
States of America at the Principal Office of U.S. Bank National Association, as
trustee (the “Trustee” and the “Collateral Agent”) under that certain Trust
Indenture dated as of July 1, 2012 between the Issuer and the Trustee (as same
may be supplemented or amended, the “Trust Indenture”). Interest shall be
payable annually on July 30 of each year, commencing July 30, 2013 (each an
“Interest Payment Date”). All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Trust Indenture.

 

1

 

 

This Note represents one of an authorized issue of Notes of the Issuer issued in
the aggregate principal amount of One Billion Dollars ($1,000,000,000) (the
“2012A Notes”). The 2012A Notes are issued under and are equally and ratably
secured by and entitled to the protection of the Trust Indenture, duly executed
and delivered by the Issuer to the Trustee. Reference is hereby made to the
Trust Indenture for a description of the rights, duties and obligations of the
Issuer, the Trustee and the owners of the 2012A Notes. The 2012A Notes are
issued as fully registered Notes in Authorized Denominations, as set forth in
the Trust Indenture. Additional Notes on a parity with the 2012A Notes may be
issued by the Issuer from time to time upon the conditions and within the
limitations and in the manner provided in the Trust Indenture.

 

Principal of and interest on this Note shall be payable in accordance with the
amortization schedule attached hereto.

 

The Issuer’s obligations under the Trust Indenture are secured by that certain
Collateral Agreement dated as of July 1, 2012 among the Issuer, Q Lotus, Inc., a
Nevada corporation (the “Subsidiary”) and the Collateral Agent. Reference is
hereby made to the Collateral Agreement for the terms and conditions thereof.

 

Reference is hereby made to the Trust Indenture for the provisions, among
others, with respect to the custody and application of the proceeds of the 2012A
Notes issued under the Trust Indenture, the operation and application of the
Notes Fund and other funds and accounts established under the Trust Indenture
charged with and pledged to the payment of the principal of, Redemption Price,
if any, and the interest on the 2012A Notes, the nature and extent of the
security for the 2012A Notes, the terms and conditions on which the 2012A Notes
are issued, the rights, duties and obligations of the Issuer and of the Trustee
under the Trust Indenture and the Issuer and/or Trustee and/or Collateral Agent
under the Collateral Agreement, the conditions under which such Trust Indenture
and Collateral Agreement may be amended without the consent of the Registered
Owners of all Notes outstanding, the conditions under which such Trust Indenture
and Collateral Agreement may be amended with the consent of the Registered
Owners of a majority in aggregate principal amount of all Notes outstanding, and
as to other rights and remedies of the owners of the 2012A Notes.

 

The terms of the 2012A Notes include those stated in the Trust Indenture and
Holders are referred to the Trust Indenture for a statement of such terms. To
the extent any provision of this Note conflicts with the express provisions of
the Trust Indenture, the provisions of the Trust Indenture shall control and be
governing.

 

2

 

 

This Note may be transferred only by recording the transfer on the Notes
Register, which shall be kept for that purpose by the Trustee at the Principal
Office of the Trustee. A transfer of this Note shall be registered and a new
2012A Note prepared, executed, authenticated and delivered upon surrender of
this Note for cancellation accompanied by a written instrument of transfer in a
form approved by the Trustee and duly executed by the Registered Owner hereof or
his or her duly authorized attorney or legal representative, together with the
fully executed Certificate of Transfer and Investor Letter as required by the
Trust Indenture. Upon the registration of the transfer and the surrender of this
Note, the Trustee shall provide in the name of the transferee, a new fully
registered 2012A Notes or Notes of the same aggregate principal amount, maturity
and tenor as the surrendered 2012A Note.

 

This Note is delivered in the form of a fully registered Note in Authorized
Denominations of $1,000,000 or any multiple of $250,000 in excess thereof, and
upon surrender thereof at the Principal Office of the Trustee with a written
request of exchange satisfactory to the Trustee duly executed by the Registered
Owner or his duly authorized attorney or legal representative in writing, may,
at the option of the Registered Owner thereof, be exchanged for an equal
aggregate principal amount of 2012A Notes of any other authorized denominations
and of the same interest rate and maturity date.

 

No exchange or transfer of any 2012A Notes shall be required of the Trustee (1)
during a period beginning at the opening of business 15 days before the day of
the mailing of a notice of redemption of 2012A Notes and ending at the close of
business on the day of such mailing, (2) for 2012A Notes selected for redemption
in whole or in part, or (3) during a period beginning at the opening of business
on the Record Date next preceding a date set for payment of interest and ending
on such date set for payment of interest.

 

The Registered Owner of this Note shall have no right to enforce the provisions
of the Trust Indenture or to institute action to enforce the covenants therein,
or to take any action with respect to any event of default under the Trust
Indenture or to institute, appear in or defend any suit or other proceeding with
respect thereto, except as provided in the Trust Indenture.

 

By the acceptance of this Note, the owner hereof assents to all the provisions
of the Trust Indenture and the Collateral Agreement

 

This Note is payable from and secured by the Trust Estate, as such term is
defined in the Trust Indenture, all in the manner provided in the Trust
Indenture. Reference to the Trust Indenture and the Collateral Agreement and any
and all amendments to said agreements is made for a description of the covenants
of the Issuer, the nature, extent and manner of enforcement of such covenants,
the rights and remedies of the Owners of the 2012A Notes with respect thereto
and the terms and conditions upon which this Note is delivered under the Trust
Indenture.

 

This Note is subject to redemption at the option of the Issuer prior to its
final maturity, in whole or in part, on July 30, 2013 and any Business Day
thereafter at a Redemption Price, expressed as a percentage of the principal
amount of this Note to be redeemed, of 101%, plus accrued interest thereof to
the applicable redemption date.

 

3

 

 

Notice of redemption shall be given by first class mail, postage prepaid, not
more than sixty (60) days or fewer than thirty (30) days prior to said date of
redemption, to the Owners of any 2012A Notes to be redeemed. Any defect in such
notice as mailed shall not affect the validity of the proceedings for the
redemption of 2012A Notes subject to redemption for which proper notice has been
given.

 

The Trustee has no obligation or liability to the Registered Owner to make
payments of the interest, Redemption Price, or principal of this Note, other
than from the Trust Estate. The Trustee’s sole obligations are to administer,
for the benefit of the Owners, the various funds and accounts established under
the Trust Indenture and to exercise various responsibilities under the Trust
Indenture and the Collateral Agreement.

 

This Note shall not be valid or become obligatory for any purpose or be entitled
to any benefit or security under the Trust Indenture until it shall have been
authenticated by execution of the Trustee, or such other authenticating agent as
may be appointed by the Trustee under the Trust Indenture, of the certificate of
authentication endorsed hereon.

 

[Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Issuer has caused CUSIP and ISIN numbers to be
printed on this Note and the Trustee may use CUSIP and ISIN numbers in notices
of redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on this Note or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.]

 

It is hereby certified and recited that all acts, conditions and things required
to exist, to happen, and to be performed, precedent to and in the issuance of
this Note exist, have happened and have been performed in regular and due form
and time as required by the Act, and that the issuance of this 2012A Note, is in
full compliance with all constitutional and statutory limitations or provisions.

 

[Signatures on next page]

 

4

 

 

IN WITNESS WHEREOF, Q Lotus Holdings, Inc. has caused this Note to be signed by
the manual signature of its President and its seal to be imprinted hereon, and
attested by the manual signature of its Secretary all as of the Dated Date
hereof.

 

  Q LOTUS HOLDINGS, INC.     (SEAL)     By: Gary Rosenberg     President

 

Attest:       By:  Brad Friedman     Secretary  

 

5

 

 

CERTIFICATE OF AUTHENTICATION

 

This Note represents all of the 2012A Notes delivered pursuant to the within
mentioned Trust Indenture.

 

Date of Authentication: July 30, 2012

 

  U.S. BANK NATIONAL ASSOCIATION, as Trustee       By: David Duclos    
Authorized Signatory

 

6

 

 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note
to:________________________________________________(Insert assignee's legal
name)
_____________________________________________________________________________
(Insert assignee's social security number or taxpayer identification
number)______________________________________________________________________

_________________________________________________________________________

(Print or type assignee's name, address and zip code)

 

and irrevocably appoint ________________________________________________to
transfer this Note on the books of the Issuer. The agent may substitute another
to act for him.

 

Date: ___________

 

  Your Signature:       (Sign exactly as your name appears on the face of this
Note)           Signature(s) must be guaranteed by an "eligible guarantor
institution" meeting the requirements of the Registrar, which requirements
include membership or participation in the Security Transfer Agent Medallion
Program ("STAMP") or such other "signature guarantee program" as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.            
    Signature Guarantee

 

7

 

